Citation Nr: 1735318	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  03-34 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Healthcare Network in 
Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at the Baton Rouge General Medical Center in Baton Rouge, Louisiana, on July 22, 2009.

(The issues of entitlement to service connection for pneumonia, prostatitis, acquired psychiatric disorder, congestive heart failure, and seizure disorder; whether new and material evidence has been received to reopen a claim of service connection for a low back disorder; entitlement to an initial rating in excess of 10 percent for hypertension; entitlement to special monthly compensation (SMC) based upon the need for aid and attendance or being housebound; and entitlement to a total rating based upon individual unemployability (TDIU) will be addressed in separate decisions under different document numbers).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 1985, from July 1988 to July 1992, from September 1993 to December 1993, and from February 1994 to May 1994.  He also had service in the National Guard of the State of Louisiana between July 1993 and July 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 determination by the Department of Veterans Affairs (VA) South Central VA Healthcare Network in Jackson, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony on this issue at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The medical treatment received on June 22, 2009, was not authorized in advance by VA and was not provided for any service-connected disability.

2.  The initial evaluation and treatment received on July 22, 2009, was not for a disorder of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

3.  A VA medical facility/provider was feasible for the treatment sought on July 22, 2009.


CONCLUSION OF LAW

The criteria payment or reimbursement of medical expenses incurred at the Baton Rouge General Medical Center in Baton Rouge, Louisiana, on July 22, 2009, are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA) explains VA's duties to notify and assist a claimant.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  In Barger, the Court found the VCAA was not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA). Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  In addition, the Board notes that while the Court appeared to assume that the VCAA was applicable to a Chapter 17 claim in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), it explicitly held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The Board further notes that the provisions of Chapter 17 contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

In the initial notification of the denial of his claim via September 2009 letter, the Veteran was advised of the information necessary to substantiate his claim as well as all relevant procedure and appellate rights.  Moreover, this letter explained the bases for denial of the claim, and afforded the Veteran the opportunity to present information and evidence in support of the claim.  As such, the notice requirements of Chapter 17 have been satisfied.  In addition, the Board notes that the Veteran was also provided with notification of VA's duties under the VCAA pursuant to another letter sent that same month.  Therefore, it appears the Veteran received adequate notification in this case, and he has not contended otherwise.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board also notes that records are on file regarding the treatment received by the Veteran on July 22, 2009; and the Veteran has not otherwise identified the existence of evidence pertinent to this case that has not been obtained or requested.  Moreover, general due process considerations have been satisfied.  See 38 C.F.R. 
§ 3.103. The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so to include in his Notice of Disagreement and Substantive Appeal.  He also provided testimony on this matter at the July 2015 Board hearing.

With respect to the aforementioned hearing, Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of this appellate claim, asked questions to clarify the Veteran's contentions, and suggested evidence he could submit in support of this claim.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes the Veteran has not identified any deficiency regarding the notice or assistance he has been provided in this case, to include the conduct of the July 2015 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In adjudicating a claim for reimbursement of medical expenses, the Board must first make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility.  See 38 U.S.C.A. 
§ 1703(a); 38 C.F.R. § 17.54.  Here, the Veteran testified at his July 2015 hearing that he was always told to go to the emergency room if he believed it was something life threatening.  Transcript pp. 23-25.  However, in his testimony it does not appear he contends he was explicitly authorized to go to the private facility on July 22, 2009.  In fact, the Veteran testified he did not exactly remember why he sought treatment on July 22, 2009.  Id.  He did indicate on his Notice of Disagreement that he was told to go the emergency room, but nothing in the other evidence of record reflect that this treatment was preauthorized.  Additionally, the record does not reflect the Veteran received care in a situation which would permit fee-basis care under 38 U.S.C.A. § 1703(a)(3) and 38 C.F.R. § 17.52 (a)(3).  Eligibility for fee-basis care under subsection (a)(3) of both the statute and the regulation requires that the veteran actually have been receiving care in a VA facility in an emergency requiring referral to a non-VA facility for further care.  In this case, there is no indication that the Veteran was receiving medical care at VA at the time the need for his treatment arose.  Consequently, the Veteran is not eligible to receive fee-basis emergency care at a non-VA hospital.

VA is only able to contract for non-VA hospital care when it is given authority by the laws and statutes governing such care, which are set forth in 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 et. seq.  See VAOPGCCONCL 1-95 (Mar. 31, 1995).  In the present case, the treatment received on July 22, 2009 was unauthorized by VA. 

The Board notes, however, in cases where VA did not give prior authorization for non-VA medical care, a claimant may seek reimbursement under 38 U.S.C.A. 
§ 1728  or 38 U.S.C.A. § 1725.

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the Veteran received care for: (a) an adjudicated service-connected disability; (b) nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j); 38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 17.120(a).

In this case, the records from the private facility reflect the Veteran was treated for complaints of abdominal pain to include right flank pain and right upper quadrant pain.  Assessment was that these complaints were likely musculoskeletal.  The only service-connected disability that is shown to be in effect for the time the Veteran received the July 22, 2009, private medical treatment is hypertension; and his abdominal complaints were not attributed to the hypertension.  Further, the record does not reflect the treatment was for a nonservice-connected disability(ies) associated with and held to be aggravating the hypertension; he was not found to have a permanent and total disability at that time; nor does it appear he was participating in a rehabilitation program under 38 U.S.C. Chapter 31.

In view of the foregoing, the Board must find the Veteran does not satisfy the initial eligibility criteria for reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725, payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may also be authorized.  38 C.F.R. §§ 17.1000-03.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. 
§ 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002.

The above-listed criteria are conjunctive, not disjunctive; all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board acknowledges that the treatment received on July 22, 2009, were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.  Nevertheless, the record does not reflect that the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In pertinent part, the private medical records reflect the Veteran reported such complaints were of at least one month duration, and that the pain had not improved with medication.  Further, the Board reiterates the Veteran testified he did not remember why he sought treatment on July 22, 2009.  Transcript pp. 23-25.  He did indicate that his wife brought him to the private facility, and that he did not take an EMT transit.  The Board also notes the Veteran has indicated he was not satisfied with the care he had been provided by VA, suggesting it was more of a case of his desiring a different treatment provider than being an emergency situation.

The Board further notes that even if it were to find that the treatment was for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, it does appear a VA medical facility/provider was feasible for the treatment received on July 22, 2009.  Although the Veteran indicated in his Substantive Appeal that he was refused treatment by VA on that date, nothing in the other evidence of record supports this assertion.  In fact, it is inconsistent with the fact the record reflects he received VA medical treatment prior to and subsequent to that date, to include for complaints similar to those present at the private facility on July 22, 2009.  

In view of the foregoing, as well as the fact the criteria are conjunctive, the failure to satisfy 38 C.F.R. § 17.1002 (c) precludes a grant of the requested payment/reimbursement, and an analysis of the remaining factors is thus unnecessary. 

For these reasons, the Board finds that the criteria for reimbursement or payment for the unauthorized private medical care that the Veteran received from a private medical facility on July 22, 2009, under the provisions of both 38 U.S.C.A. §§ 1725 and 1728 have not been met.  Accordingly, the appeal must be denied.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to payment or reimbursement of medical expenses incurred at the Baton Rouge General Medical Center in Baton Rouge, Louisiana, on July 22, 2009, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


